Citation Nr: 1504767	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1967 to June 1973.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The Veteran's lower back condition is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for a lower back condition have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in March 2011.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private treatment records, and the Veteran's statements.  

The Veteran underwent VA spine examination in April 2011.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.



Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Lower Back Condition

The Veteran contends that his current lower back condition is related to service.  He asserts that he injured his back during active duty service, and has had chronic lower back pain ever since.  

Service treatment records show that the Veteran had several lacerations and two broken ribs in September 1970, secondary to an automobile accident.  No back injury was noted at that time.  In February 1971, he injured his right side during heavy lifting.  He complained of back pain secondary to heavy lifting again in August 1972.  The examiner noted full range of motion.  A November 1972 record shows that he slipped off a fuel truck and landed on his buttocks, causing pain in his lower back and left hip.  He had full range of motion, and the examiner noted "L-spine negative."  In December 1972, he again complained of lower back pain secondary to the fall.  He was referred to the orthopedic clinic, which provided a diagnosis of a back sprain with decreased flexion.  X-ray findings were within normal limits.  No back problems were noted in the April 1973 report of medical examination.  

Private treatment records of August 1988 from Dr. L.H. show that the Veteran complained of neck pain that radiated to his low back, secondary to a motor vehicle accident in July 1988.  An October 1988 note shows that he was still complaining of low back and neck pain.  The impression was ligament strain.  In June 1998 he noted that his back gets tired easily.  Additional private treatment records from Dr. R.L.H., Oktibbeha County Hospital, and Mississippi Baptist Hospital dated in November 1976 and from August 1998 to June 2001 show no complaints of or treatment for a lower back condition.

Similarly, VA outpatient treatment records dated from September 2000 to October 2001, and January 2001 to July 2002 show no complaints or treatment related to the back.  An October 2002 VA vocational rehabilitation examination does not include any lower back condition among his current list of physical problems.  An April 2003 VA PTSD examination lists degenerative joint disease of the spine among the Veteran's current medical problems.  The diagnosis is not confirmed by x-ray evidence and is not noted in any other treatment records between separation from service and the present.  The Veteran complained of chronic back pain during an August 2002 mental health visit.  He complained of lower back pain during a September 2006 VA PTSD examination.  A VA spine x-ray of November 2009 shows a diagnosis of mild degenerative disc disease of L4-L5.  An April 2010 VA outpatient treatment note shows complaints of chronic lower back pain going on for many years.  The Veteran reported that he had no history of back injury.  

He was provided two VA examinations in April 2011, to assess both his complaints of lower extremity neuropathy, which are not on appeal here, and his chronic lower back pain.  The peripheral nerves examiner included a brief discussion of the Veteran's lower back condition.  The examiner noted the in-service injury in November 1972, and discussed the Veteran's lay testimony that his back pain has continued since service.  The examiner explained that there was no evidence of degenerative spine or disc disease at the time of the November 1972 spine strain, nor was any such problem shown in the December 1972 x-rays.  The examiner further noted that strain injuries do not cause, predispose to, or accelerate the development of degenerative spine and disc disease.  

At the April 2011 VA spine examination, the Veteran reported daily low back pain which he related to the November 1972 fall during active duty service.  He told the examiner that his back pain bothered him over the years, but not to the extent that it prevented him from performing his job duties.  He does not do any heavy lifting and will carry no more than a bag of groceries.  The examiner reviewed the claims file and discussed in detail the various complaints of back pain during service, including the August 1979 motor vehicle accident, the complaints of pain following heavy lifting, and the November 1972 fall off a truck.  The examiner noted that x-ray findings of the back were negative in December 1972, and the spine examination at separation in April 1973 was checked as normal.  The examiner then noted the November 2009 VA x-ray finding of degenerative disc disease.  The VA examiner provided a diagnosis of degenerative disc disease and facet arthrosis of the lumbar spine, associated with the aging process.  Regarding the strain injury in service, the examiner opined that "these are generally soft tissue injuries which are expected to heal and do not cause the development of degenerative changes."  The examiner concluded that it is less likely than not that the current lower back condition is related to any of the complaints of back pain during active duty service.  

The Board acknowledges the Veteran's lay assertions that he has experienced lower back pain since service, and that his current lower back condition is related to the November 1972 in-service injury.  Further, the Board notes that he has received treatment for back pain on several occasions prior to filing his claim in November 2010.  To that end, the August 1988 treatment note from Dr. L.H. shows lower back pain, but relates that condition to a motor vehicle accident.  Additionally, the note was dated approximately 15 years after service separation, and does not mention the 1972 in-service injury.  The next complaint of back pain in the record was 10 years later, in June 1998.  Again, the treatment record did not relate back pain to an event or injury in service.  He complained of chronic back pain at VA outpatient visits in August 2002, September 2006, April 2010, but did not relate his pain to any event or injury.  The first confirmed diagnosis of a back condition in the record is the November 2009 x-ray examination.  Thus, although the record reflects that the Veteran has experienced back pain on several occasions that is severe enough to report to medical professionals, the record does not support the Veteran's assertion that his back pain has been continuous since and is related to his November 1972 in-service injury. 

The only evidence linking the current back condition to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of back pain that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to a back injury in service, nearly 40 years prior to filing his claim.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

The Board finds that, in light of the affirmative evidence of record indicating that the in-service injury resolved and the current back condition is not related to his injury in service, the Veteran's statements made in pursuit of compensation regarding the etiology of his disability are not credible.  Rather, the competent evidence of record shows that the current back condition is due to aging.  To that end, the April 2011 examiner thoroughly reviewed the record, including the Veteran's lay testimony as to continuity of his back pain, and concluded that the type of back injury incurred in service could not have caused or contributed to the current age-related back condition.  

Finally, the Board notes that the October 2014 Informal Hearing Presentation asserts that the April 2011 VA examination is inadequate because it did not discuss the private treatment records of Dr. L.H. or give sufficient weight to the Veteran's lay testimony.  Contrary to this assertion, the VA examiner need not discuss all evidence favorable to the Veteran when rendering an opinion.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009).  Rather, weighing all the evidence, both favorable and unfavorable, is the responsibility of the adjudicator.  Id.; see also Moore v. Nicholson, 21 Vet. App. 211 (2007).  The April 2011 VA examination provided sufficient detail so that the decision made herein is fully informed.  The examination was based on an accurate factual predicate, as the VA examiner recorded and discussed the Veteran's lay testimony as to his in-service injury and his post-service lower back symptomology.  It thus is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has considered the treatment records from Dr. L.H., which relate an injury 15 years after service separation to a recent automobile accident, and not to any event or injury in service.  The Board finds that those records are not favorable to the Veteran's current claim, as they neither relate a current back condition to service, nor do they show continuity of symptomatology since service separation.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lower back condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a lower back condition is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


